IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         September 8, 2009

                                       No. 08-50944                    Charles R. Fulbruge III
                                                                               Clerk

RAMON PEREZ

                                                   Plaintiff-Appellee
v.

DANIEL ZAHARA, Individually; JESSE BROWN, Individually; CAROL
LOGAN, Ph D, Clinical Psychologist, Individually

                                                   Defendants-Appellants




                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 1:07-cv-44


Before JOLLY, DeMOSS, and PRADO, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellee Ramon Perez sued Defendants-Appellants Daniel
Zahara, Jesse Brown, and Carol Logan (collectively, “Defendants”) for religious
discrimination under § 1983. Perez, a fundamentalist Christian, asserts that he
was fired from the Austin Police Department because of his religious beliefs.
Defendants eventually moved for summary judgment based on qualified
immunity. The district court denied the motion, finding a genuine issue of fact


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-50944

as to Defendants’ reasons for firing Perez.
      Defendants then filed this interlocutory appeal. Although they couch their
arguments in various legal forms, Defendants essentially quibble with the
district court’s determination that there is a genuine factual issue as to the
reasons for Perez’s termination. But the district court expressly found that there
was a genuine issue of fact as to whether Defendants terminated Perez for his
religious beliefs, and in an interlocutory appeal of qualified immunity, this
determination is unassailable. See, e.g., Bazan ex rel. Bazan v. Hidalgo County,
246 F.3d 481, 490–91 (5th Cir. 2001). The only question we have jurisdiction to
address is whether this genuine factual issue is material. See, e.g., Wagner v.
Bay City, 227 F.3d 316, 320 (5th Cir. 2000). In this case, it is: if a jury accepted
Perez’s version of the genuinely disputed fact issue—that is, Defendants
terminated him because of his religious beliefs—then Defendants would have
violated Perez’s clearly established constitutional rights under the Free Exercise
Clause of the First Amendment. Cf. Torcaso v. Watkins, 367 U.S. 488, 495
(1961).   Consequently, we AFFIRM the district court’s denial of qualified
immunity.
      AFFIRMED.




                                         2